Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 5/14/2019.

	The status of the claims is as follow:
		Claims 1-20 are herein addressed in detail below.

	The applicant’s information disclosure statement dated 5/14/2019 has been considered and a copy has been placed in the file.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The drawings are objected to because it is not readily apparent exactly where the cross-sectional view of Figure 5 is taken from.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “door panel” as recited throughout the claims, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 


The disclosure is objected to because of the following informalities: when using a trademark (i.e., Bluetooth), then the term should be properly recognized as such.  
Appropriate correction is required.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-20, line 1, the phraseology “smart peephole” is indefinite and fails to specifically define the invention.  The term “smart” is a relative term and the applicant has failed to define such a term in the specification.  In claim 1, line 5, and claim 11, line 5,  the phraseology “to monitor a scene” is not readily understood by the Examiner.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1, 4, 6, 7, 11, and 16-17 is/are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruiz (2013/0045763 A1).
Ruiz (2013/0045763 A1) discloses a peephole comprising a front door body (20), a rear door body (30) comprising a power source (68/70), a connecting structure (50/52/54), the front door body (20) comprises a monitoring unit (see figure 23, an array of options) to monitor a “scene”, an electrical connection line (66/68, see figures 8 and 9), a connecting sleeve (50/52/54) having threads, a regulator (space within connecting sleeve), with the connecting sleeve passing through the door (80) and the regulator is configured to adjust a length of the electrical connection line via providing space within and between the front door body (20) and the rear door body (30), the connecting sleeve and front door body (20) provides a door ring within a viewing portion, a first and second circuit boards on the front and rear door body (see figure 23), and electrical 

Depending on the applicant’s amendments, claims 2, 3, 5, 8-10, 12-15, and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634